Relator requests that this court compel respondent judge to rule on the motion for jail time credit filed in State v.Copeland, Cuyahoga County Court of Common Pleas Case Nos. CR-346122, 346140, 346529 and 346584 on March 16, 1998.
Respondent has filed a motion for summary judgment (Motion No. 1164) attached to which is a copy of a journal entry issued by respondent and received for filing by the clerk on November 23, 1998 in which respondent granted relator 179 days jail time credit. Relator has not opposed the motion. Respondent argues that this action in mandamus is, therefore, moot. We agree.
Furthermore, relator failed to comply with Loc. App. R. 8(B)(1) which requires that complaints in original actions "be supported by an affidavit from the plaintiff or relator specifying the details of the claim."
Accordingly, respondent's motion for summary judgment is granted. Respondent to pay costs.
Writ denied.
ANN DYKE, J., CONCURS.
                                _______________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE